              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 1 of 9



     SHANNON LISS-RIORDAN, SBN 310719
 1   (sliss@llrlaw.com)
     ANNE KRAMER, SBN 315131
 2   (akramer@llrlaw.com)
     LICHTEN & LISS-RIORDAN, P.C.
 3   729 Boylston Street, Suite 2000
     Boston, MA 02116
 4   Telephone:     (617) 994-5800
     Facsimile:     (617) 994-5801
 5
     Attorneys for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
 8
     CHRISTOPHER JAMES and SPENCER                  CASE NO. 3:19-cv-06462-EMC
 9   VERHINES, individually and on behalf           CASE NO. 3:20-cv-01886-EMC
     of all others similarly situated,
10                                                 PLAINTIFFS’ OPPOSITION TO
                            Plaintiffs,            DEFENDANT’S MOTION TO AMEND
11                                                 ANSWER
            v.
12
     UBER TECHNOLOGIES, INC.,                      Hon. Edward M. Chen
13
                            Defendant.             Date: May 27, 2021
14                                                 Time: 1:30 pm
                                                   Courtroom: 5
15

16                                                 Action Filed: October 8, 2019
                                                   Trial Date: None Set
17

18

19

20

21

22

23

24

25

26

27
                 PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
28                                    CASE NO. 3:19-cv-06462-EMC
              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 2 of 9




     I.     INTRODUCTION
 1
            The Court should deny Uber’s Motion for To Amend Answer (Dkt. 165), which seeks to
 2
     add new potential defenses under Proposition 22 (“Prop 22”), see Cal. Bus. & Prof. Code §
 3
     7451, because Uber’s amendment is unreasonably delayed, will cause prejudice to Plaintiffs,
 4
     and most importantly will prove futile.
 5
            Uber seeks to add two defenses: (1) that Prop 22 presents a defense to independent
 6
     contractor claims arising after its enactment on December 16, 2020; and (2) that Plaintiffs’
 7
     claims for the period before December 16, 2020, are abated under Prop 22. See Dkt. 165, at 2.
 8
     The former defense is unnecessary, and the latter argument is futile. The Court has defined the
 9
     class period to end on the effective date of Prop 22, and Uber’s argument that Prop 22 applies
10
     retroactively is frivolous. Futility alone is grounds to deny Uber’s motion for leave to amend.
11
     See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). See Part II(A). Further still, this Court
12
     should deny on the grounds that amendment could cause undue delay that will prejudice
13
     Plaintiffs, as it could necessitate Plaintiffs to re-conduct discovery. Plaintiffs are prepared to
14
     file for summary judgment on August 12, 2021, pursuant to the schedule this Court adopted.
15
     Uber’s attempt to introduce new legal theories in defense of Plaintiffs’ claims (which it could
16
     have raised months ago) should be denied. See Part II(B). For these reasons, and as set forth
17
     further below, Plaintiffs submit that the Court should deny Uber’s Motion to Amend.
18

19   II.    ARGUMENT
            A motion for leave to amend may be denied “where the amendment (1) prejudices the
20
     opposing part; (2) is sought in bad faith; (2) produces an undue delay in litigation; or (4) is
21
     futile.” AmerisourceBergen Corp. v. Dialysist West, Inc., Inc., 465 F.3d 946, 951 (9th Cir.
22
     2006) (emphasis supplied). “Not all the factors carry equal weight. In particular, ‘[f]utility of
23
     amendment can, by itself, justify the denial of a motion for leave to amend.’” Ancier v. Egan,
24
     2015 WL 12745807, at *1 (D. Haw. Sept. 29, 2015) (quoting Bonin, 59 F.3d at 845).
25

26

27               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                      CASE NO. 3:19-cv-06462-EMC
28                                                     1
              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 3 of 9




 1           In contrast, undue delay in and of itself is insufficient to deny a motion to

 2   amend. See Howey v. United States, 481 F.2d 1187, 1190–91 (9th Cir. 1973). To deny a

 3   motion to amend for undue delay, the Court must also “determine if the opposing party will

 4   suffer prejudice.” Ward v. Costco Wholesale Corporation, 2010 WL 11512399, at *1 (C.D. Cal.

 5   May 4 2010) (citing Howey, 481 F.2d at 1190-91). Allowing a party to amend its pleading to

 6   introduce “different legal theories and require proof of different facts”, after undue delay and

 7   where the introduction of a new legal theory will require potentially additional litigation (even

 8   where there is time remaining in discovery) may constitute prejudice to the opposing party.
 9   AmerisourceBergen Corp., 465 F.3d at 951.

10           A. Uber’s Motion Should Be Denied Because Amendment Is Futile

11           “[A] proposed amendment is futile [] if no set of facts can be proved under the

12   amendment to the pleadings that would constitute a valid claim or defense.” Miller v. Rykoff-

13   Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988) (citing Baker v. Pacific Far East Lines, Inc., 451

14   F.Supp. 84, 89 (N.D.Cal.1978)). Here, Uber’s arguments that (1) Prop 22 presents a defense to

15   the class claims, which are cut off as of the date of its enactment, and (2) Prop 22 abates the

16   class claims, will prove futile, because “no set of facts can be proved under [this amendment]

17   that would constitute a valid claim or defense.” Id.

18           As to the first defense, this Court has already certified a class in the instant matter and

19   cut off the class period as of the date Prop 22 took effect, on December 16, 2020. Dkt. 143, at

20   30. Indeed, the Court explicitly held that the Amended Complaint does not allege a claim under

21   Prop 22, so whether Uber is in compliance with section 7451 (either before or after its effective

22   date) has not been placed into issue by Plaintiffs. Id. 1

23

24

25   1
             Plaintiffs take the position that Prop 22 is a defense to misclassification under the Labor
26   Code and so did not need to be affirmatively pled by Plaintiffs. However, the Court reached
     this conclusion in its class certification order.
27               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                      CASE NO. 3:19-cv-06462-EMC
28                                                      2
              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 4 of 9




 1          As to the second defense, Uber’s argument that Prop 22 abates the class claims for the

 2   time period before its effective date is frivolous; thus, an amendment to add this defense would

 3   be futile. While the Court declined to decide whether Prop 22 applies retroactively in the

 4   context of class certification (by way of granting Uber’s Motion for Clarification), the Court’s

 5   decision rested on one-way intervention concerns that are inapplicable here. Dkt. 162. 2 Because

 6   any attempt by Uber to argue that Prop 22 applies retroactively should be rejected at the outset,

 7   leave to amend should be denied.

 8          As the Court initially recognized in its original class certification order, it is black letter
 9   law that statutes are presumptively limited to prospective-only application, absent a clear intent

10   that the statute be applied retroactively. See Dkt. 143 at 29 (citing Landgraf v. USI Film

11   Products, 511 U.S. 244, 265 (1994)); see also Dkt. 136 at pp. 5-7 (Pltfs’ Supp. Br.) (citing

12   United States v. Security Industrial Bank, 459 U.S. 70, 79–80 (1982); Evangelatos v. Superior

13   Court, 753 P.2d 585, 597 (Cal. 1988)). The same is true of ballot initiatives. Dkt. 143 at 29

14   (citing Robert L. v. Sup. Ct., 69 P.3d 951, 900-01 (Cal. 2003) (“In interpreting a voter

15   initiative..., we apply the same principles that govern statutory construction.”) (quoting Horwich

16   v. Sup. Ct., 980 P.2d 927 (Cal. 1999); Evangelatos, 753 P.2d at 598 (same)).

17          Here, Proposition 22 does not contain an express statement of retroactivity or any

18   language that hints that it was intended to be retroactive. The California Supreme Court has

19   warned that when the proponents of a ballot initiative fail to include a retroactivity clause

20   “perhaps in order to avoid the adverse political consequences that might have flowed from the

21   inclusion of such a provision,” it would be “improper for this court to read [a retroactivity]

22   2
             A ruling on the motion to amend does not constitute a decision on the merits. Indeed,
23   the decision on whether amendment is proper is meant to facilitate future decisions on the
     merits. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). Further, in deciding whether
24   to allow claims or defenses to be amended routinely occurs prior to class certification. See, e.g.,
     Pearlstone v. Costco Wholesale Corp., 2019 WL 3997316, at *2 (E.D. Mo. Aug. 23, 2019)
25   (denying in part and granting in part motion to amend to add defenses; denying leave to amend
26   to plead certain defenses where amendment would be futile, in response to class action
     complaint).
27               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                      CASE NO. 3:19-cv-06462-EMC
28                                                     3
              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 5 of 9




 1   clause into the enactment at this juncture.” Evangelatos, 33 Cal.3d at 1211-12. In the absence

 2   of any language in the ballot measure or accompanying materials suggesting retroactivity, there

 3   is no other evidence that voters intended the statute to be retroactive. Uber cannot overcome the

 4   presumption that Proposition 22 applies prospectively only.

 5          In order to circumvent this hurdle, Uber’s proposed defense rests on the theory of

 6   “abatement”. It intends to argue that Proposition 22 bars a pending action that rests on a

 7   statute—and therefore bars this action—when the action is “‘wholly dependent’ on a statute that

 8   the voters or the legislature have since repealed, where there has been no final award to vest the
 9   plaintiff’s purported rights.” Dkt. 165 at 2-3 (quoting Younger v. Superior Court, 21 Cal. 3d
10   102, 109, 577 P.2d 1014 (1978), and citing Fitzpatrick v. Tyson Foods, Inc., 2016 WL 5395955,

11   at *3 (E.D. Cal. Sept. 27, 2016), and Graczyk v. Workers’ Comp. Appeals Bd., 184 Cal. App.

12   3d 997, 1004, 1007 (1986)).

13          However, Younger is distinguishable because it involved a factual scenario where a

14   particular statutory provision was expressly repealed. Here, there is no repeal of AB5 that

15   would require the dismissal of this suit, which in any event is only partially premised on AB5,

16   as the California Supreme Court’s decision in Dynamex provides an additional basis for

17   Plaintiffs’ claims. Proposition 22 does not contain any reference to a “repeal”, nor does it

18   discuss Assembly Bill 5 at all. It is hard to imagine how Proposition 22 repealed a statute that it

19   does not mention. As set forth in Plaintiffs’ previous briefing, Dkt. 145, implied repeals are

20   extremely disfavored and rarely found. See Stop Youth Addiction, Inc. v. Lucky Stores, Inc.,17

21   Cal.4th 553, 569 (1998) (“The law shuns repeals by implication.”); Governing Board v. Mann,

22   18 Cal.3d 819, 828 (1977) (“repeals by implication are not favored”); Medical Bd. v. Super. Ct.

23   88 Cal.App.4th 1001, 1013 (2001) (“In recognition of the courts’ constitutional role to construe,

24

25

26

27               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                      CASE NO. 3:19-cv-06462-EMC
28                                                    4
              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 6 of 9




 1   not write, statutes, [a]ll presumptions are against a repeal by implication.”) (internal citation

 2   omitted). 3

 3           Similarly, in Fitzpatrick, the Legislature amended a statute to remove the plaintiff’s

 4   private right of action, which the Court found tantamount to directly repealing that provision of

 5   the statute. 2016 WL 5395955, at *3, 4 (“The Legislature did take away the right of action

 6   itself…. The Legislature need not repeal a statute in its entirety but may instead partially repeal

 7   a statute by taking away the right of action in certain situations, as it did here.”; “Labels aside,

 8   the substance of the amendment constitutes a reversal of legislative policy. The California
 9   Legislature decided that something once unlawful is now permissible and has eliminated a

10   cause of action. This drastic change invokes the repeal rule.”). Here, this is no “drastic change”

11   that invokes the repeal rule; workers may still bring a private right of action under against Uber

12   for unlawfully misclassifying them as independent contractors, although their claim will no

13   longer be governed by AB 5 (and will now instead turn on the application of Prop 22).

14           Graczyk too is distinguishable. Uber cites Graczyk for the proposition that “[b]ecause

15   the ‘[r]ights, remedies and obligations’ Plaintiffs assert here ‘rest on the status of the employer-

16   employee relationship, rather than on contract or tort’ and Plaintiffs have not obtained a final

17   judgment declaring them to be employees, Plaintiffs ‘did not have a vested right in employee

18   3
             To meet its impossible burden to show that Prop 22 impliedly repealed AB5, Uber
19   would have to argue that there is “no possibility of concurrent operation” and that Prop 22 and
     AB5 are “irreconcilable”, and even then, “an implied repeal should not be found unless. . . the
20   later provision gives undebatable evidence of an intent to supersede the earlier . . .” Western Oil
     & Gas Assn. v. Monterey Bay Unified Air Pollution Control Dist., 49 Cal.3d 408, 419-420
21   (1989) (emphasis in original). Here, Prop 22 and AB5 can and do operate concurrently; AB5
     mandates an “ABC” test for employee status, and Prop 22 creates a narrow exception to AB5
22
     that applies only to certain “app-based drivers” and only if the companies meet a set of stringent
23   conditions. Moreover, the law does not preclude companies like Uber electing to classify their
     drivers as employees if they so choose. Thus, the two laws are not clearly irreconcilable, as
24   they might be if Prop 22 mandated that all app-based drivers must universally be classified as
     independent contractors. In other words, Prop 22 does not completely revoke the original
25   requirements created by AB5. Likewise, there is nothing approaching undebatable evidence
26   that Prop 22 was intended to effect a repeal of AB5 (for app-based drivers only), which would
     give rise to a finding of implied repeal, which is so seldom found and so greatly disfavored.
27                 PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                        CASE NO. 3:19-cv-06462-EMC
28                                                     5
              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 7 of 9




 1   status’ before Prop 22.” Dkt. 165 at 3. However, the court’s decision that plaintiff’s rights had

 2   note vested in Graczyk, turned on the court’s determination that “the law relating to employee

 3   status was in flux” at the time of plaintiff’s injury (as the legislature had already amended the

 4   law in an attempt to carve-out student athletes from the definition of employee for the purposes

 5   of workers’ compensation). Id. at 1005-06. Here the law was certainly not “in flux” regarding

 6   the drivers’ employee status (or Uber would not have pursued the passage of Prop 22 so

 7   aggressively in an attempt to exempt itself from the law). 4 Therefore, during the class period,

 8   the drivers’ rights had vested under the law at the time the wage and hour violations alleged
 9   herein occurred. Uber’s argument that these rights had not vested is a non-starter.
10          In sum, Uber’s argument about the retroactivity of Prop 22 is frivolous; therefore, any
11   amendment to add retroactivity of Prop 22 as a defense is futile. This Court should not permit
12   Uber to wield its ballot initiative to present an unfounded defense to past claims of
13   misclassification made against it in the state of California. This Court should therefore deny the
14   motion to amend on futility grounds alone. Undue delay presents additional grounds to deny
15   the motion.
16          B. Uber’s Motion to Amend Was Unduly Delayed and Could Prejudice Plaintiffs

17          Prop 22 passed on November 3, 2020. Uber’s motion to amend is therefore delayed by

18   five months, sufficient to construe the motion as being unduly delayed. See Texaco, Inc. v.

19   Ponsoldt, 939 F.2d 794, 799 (9th Cir. 1991) (eight-month delay between time of obtaining

20   relevant fact and seeking leave to amend is unreasonable). 5 This delay may cause prejudice to

21

22   4
             Proponents pushing for Prop 22 spent a record-shattering $224,271,800 to support the
23   ballot initiative. See Ryan Menezes, Maloy Moor, and Phi do, Billions have been spent on
     California’s ballot measure battles. But this year is unlike any other, L.A. Times, Nov. 13,
24   2020, https://www.latimes.com/projects/props-california-2020-election-money/. Uber itself
     donated $58,361,469 to the campaign to pass Prop 22. Id.
25
     5
26          Moreover, this Court asked the Parties to brief the impact of Prop 22 on the pending
     Class Certification Motion, see Dkt. 133, back on Nov. 24, 2020. Uber could have moved to
27                 PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                        CASE NO. 3:19-cv-06462-EMC
28                                                    6
              Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 8 of 9




 1   Plaintiffs, who have been engaged in discovery efforts for approximately a year now, which has

 2   included: serving and responding to written discovery requests; defending the depositions of

 3   Plaintiff James and Verhines; and taking a Rule 30(b)(6) deposition. Plaintiffs could have to

 4   reopen discovery, just before they are preparing to file their summary judgment motion

 5   (following the class notice period) to cover the new Prop 22 defense, as they may then need to

 6   conduct discovery on facts regarding whether Uber complies with the requirements of section

 7   7451, which include the following:

 8          (a) The network company does not unilaterally prescribe specific dates, times of day, or
 9              a minimum number of hours during which the app-based driver must be logged into
                the network company's online-enabled application or platform.
10
            (b) The network company does not require the app-based driver to accept any specific
11              rideshare service or delivery service request as a condition of maintaining access to
                the network company's online-enabled application or platform.
12

13          (c) The network company does not restrict the app-based driver from performing
                rideshare services or delivery services through other network companies except
14              during engaged time.

15          (d) The network company does not restrict the app-based driver from working in any
                other lawful occupation or business.
16
     In short, the amendment would present potential significant additional litigation if Plaintiffs are
17
     forced to conduct discovery in order to address this new legal theory that could require
18
     discovery into additional facts—whether Uber is complying with the requirements of section
19
     7451 6—now, when Uber has unreasonably delayed the filing of its motion to amend the answer
20

21
     amend its Answer at that time, as it first raised the possibility of Prop 22 having an impact on
22
     this litigation in response to that order. See Dkt. 137 (filed December 8, 2020).
23
     6
             Indeed, it would be odd for the parties to have to argue whether Prop 22 “abates”
24   Plaintiffs’ claims for the period prior to Prop 22’s effective date, based upon whether Uber has
     complied with the Prop 22 requirements after its effective date. The fact that Uber may or may
25   not have complied with Prop 22, and thus may or may not be entitled to a defense under Prop 22
26   following its effective date, further shows why the initiative cannot be seen to have “abated”
     claims before its effective date.
27               PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                      CASE NO. 3:19-cv-06462-EMC
28                                                    7
                Case 3:19-cv-06462-EMC Document 168 Filed 04/28/21 Page 9 of 9




 1   for five months. Plaintiffs are poised to press forward with this action, which should not be

 2   further delayed by this belated proposed amendment.

 3             Pursuant to the briefing schedule set by this Court at the April 15, 2021, conference,

 4   Plaintiffs intend to file a motion for summary judgment on August 12, 2021. Plaintiffs do not

 5   want to risk delay on the summary briefing schedule in order to accommodate discovery on

 6   Uber’s new proposed defenses that should have no bearing on the class claims at issue in this

 7   action.

 8             CONCLUSION
 9             The Court should deny Uber’s Motion to Amend Answer. Uber’s effort to argue that

10   Prop 22 presents a defense in this case is futile and could delay the inevitable conclusion that it

11   has no effect on Plaintiffs’ claims prior to the effective date of December 16, 2020. For all

12   these reasons, as set forth herein, the Motion should be denied.

13
     DATED:           April 28, 2021
14

15                                                   Respectfully submitted,
16
                                                     CHRISTOPHER JAMES and SPENCER
17                                                   VERHINES, individually and on behalf of all
                                                     others similarly situated,
18
                                                     By: /s/ Shannon Liss-Riordan____
19
                                                     Shannon Liss-Riordan
20                                                   Attorney for Plaintiffs

21

22                                     CERTIFICATE OF SERVICE

23             I hereby certify that a copy of the foregoing document was served by electronic filing on

24   April 28, 2021, on all counsel of record.

25                                                          By: /s/ Shannon Liss-Riordan_______
                                                            Shannon Liss-Riordan
26

27                 PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO AMEND ANSWER
                                        CASE NO. 3:19-cv-06462-EMC
28                                                      8
